MoOLELLAN, G. J.
The demurrer to defendant’s plea, of former conviction was properly sustained. Gordon v. State, 71 Ala. 315; Hall v. State, 134 Ala. 90, 115, and authorities there cited.
It was competent, for Cunningham, the State’s witness, to testify that he had seen the defendant with a pistol within twelve months prior to the date of finding the indictment. This was merely preliminary to showing that defendant had the pistol concealed about his person. If that part of the witness’ statement to the effect that defendant had shot him with the pistol, the whole statement being, “I saw him with a pistol when he shot me,” was supposed to be inadmissible, the objection should have been limited to it. However, no ground of objection was stated.
It- is not necessary for the jurors to answer by word of mouth when being polled under section 5308 of the Code. The answer may be made as intelligibly and affirmatively by a movement of the head as by words.
*84The court had authority to sentence defendant to hard labor for sis months or less in addition to the punishment by fine imposed by the jury.- — Code 1896, §§4420, 5415.
Affirmed.